          Case 3:16-cv-00572-BAJ-RLB            Document 91-1       03/04/19 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA

    DE’MARCUS THOMAS, individually                    *      CIVIL ACTION NO. 3:16-00572
    and on behalf of all similarly situated,          *
          Plaintiff                                   *      JUDGE JACKSON
                                                      *
    versus                                            *      MAGISTRATE JUDGE BOURGEOIS
                                                      *
    WALLACE, RUSH, SCHMIDT, INC.                      *
        Defendant                                     *

        MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

          Defendant D&A Enterprises, Inc. d/b/a Servpro of Fort Collins (“D&A”) respectfully

submits this memorandum in support of its Motion for Summary Judgment dismissing all claims

that Plaintiff De’Marcus Thomas (“Thomas”) has asserted against D&A with prejudice. The

undisputed facts confirm that because D&A never employed Thomas, he has no basis to assert any

claims against D&A either on an individual or collective basis, and D&A is entitled to judgment

as a matter of law.1

I.        Facts

          Thomas sued his former employer Wallace, Rush, Schmidt, Inc. (“WRS”) for unpaid

overtime under the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. §§ 201 et seq., in his

individual capacity and also as the class representative in an FLSA collective action. In his Third

Amended Complaint (R. Doc. 51), which was filed over two years after his original complaint (R.

Doc. 1), Thomas added D&A as a defendant and alleges that D&A was his joint employer (with

his actual employer WRS), and therefore D&A is also liable to him under the FLSA for unpaid

overtime, among other claims. (R. Doc. 51, ¶¶11, 15).




1
          This motion does not impact Thomas’s claims against defendant Wallace, Rush, Schmidt, Inc. or
          the other pending motions in this action.


4900830_1
        Case 3:16-cv-00572-BAJ-RLB              Document 91-1         03/04/19 Page 2 of 11



        Thomas alleges that “During his period of employment with Defendants, De’Marcus

Thomas worked at two job sites: (1) the Baker Dialysis Center and (2) Amite High School.” (R.

Doc. 51, ¶52). He also alleges that the job site supervisors at the Baker Dialysis Center and Amite

High School were representatives of both WRS and D&A. (R. Doc. 51, ¶21).

        Defendant WRS provided labor services to its customers who performed cleanup recovery

services in connection with the 2016 Baton Rouge area flood (“the LA Flood”).2 WRS employed

plaintiff Thomas for approximately two weeks in the second half of August 2016 and assigned

Thomas to work on jobs for just two of its customers – Service Master and Servpro of Greater

Boulder.3 WRS did not assign Thomas to work at the sole D&A job in connection with the LA

Flood.4 Further, the check stubs for all pay periods in which Thomas was employed by WRS

indicate that the customers of WRS on whose jobs Thomas worked were Service Master (“SRM”)

and Servpro of Greater Boulder.5

        D&A is a Servpro franchisee of Servpro Industries, Inc.6 D&A provided cleanup recovery

services in connection with the LA Flood at one job, and WRS furnished its employees’ labor

services for this job.7 The one job on which WRS assigned WRS employees to perform services

for D&A in connection with the LA Flood, however, was neither Baker Dialysis Center nor Amite

High School.8 WRS provided no labor services to D&A at the Baker Dialysis Center or Amite

High School, and the sole job for which WRS provided labor services to D&A did not involve a



2
        Exh. 1, Brooks Declaration, ¶ 3.
3
        Exh. 1, Brooks Declaration, ¶¶ 4–6; Third Amended Complaint, R. Doc. 51, ¶9.
4
        Exh. 1, Brooks Declaration, ¶¶ 7, 8.
5
        Exh. 1, Brooks Declaration, ¶ 6.
6
        Exh. 2, Garrett Declaration, ¶¶ 7, 8.
7
        Exh. 2, Garrett Declaration, ¶ 5.
8
        Exh. 2, Garrett Declaration, ¶ 4; Exh. 1, Brooks Declaration, ¶¶ 7, 8.

                                                   -2-
4900830_1
        Case 3:16-cv-00572-BAJ-RLB               Document 91-1         03/04/19 Page 3 of 11



dialysis center or a high school.9 Nor did D&A employ any job site supervisors at either Baker

Dialysis Center or Amite High School.10 Thomas did not work on the sole job for which WRS

provided labor services in connection with the LA Flood.11

        WRS was responsible for hiring and paying its employees whose services it provided to

D&A.12 WRS submitted invoices and supporting documentation with the name and identifying

information on every WRS employee who performed services on the one D&A job in connection

with the LA Flood.13 The WRS invoices and the supporting documentation that WRS submitted

on the D&A job make no reference to Thomas.14 Moreover, D&A’s personnel records confirm

that it did not employ anyone named De’Marcus Thomas in 2016.15

        D&A is entirely separate from both Servpro of Greater Bolder and Service Master.16

D&A has no connection to any ServiceMaster entity and no involvement in ServiceMaster

operations.17 Although D&A and Servpro of Greater Boulder are both Servpro franchisees, D&A

is an entirely separate entity with separate ownership and operations from Servpro of Greater

Boulder, which is a d/b/a name for Olson Restoration, LLC.18 Further, D&A is an entirely separate




9
        Exh. 1, Brooks Declaration, ¶¶ 7, 8; Exh. 2, Garrett Declaration, ¶ 4
10
        Exh. 2, Garrett Declaration, ¶ 4.
11
        Exh. 1, Brooks Declaration, ¶ 8.
12
        Exh. 2, Garrett Declaration, ¶ 5.
13
        Exh. 1, Brooks Declaration, ¶ 6; Exh. 2, Garrett Declaration, ¶ 6.
14
        Exh. 2, Garrett Declaration, ¶ 6.
15
        Exh. 2, Garrett Declaration, ¶ 3.
16
        Exh. 3, Jeffries Declaration, ¶¶ 4–6.
17
        Exh. 3, Jeffries Declaration, ¶¶ 4–5.
18
        Exh. 3, Jeffries Declaration, ¶¶ 6–7; Exh. 2, Garrett Declaration, ¶¶ 7–8.

                                                    -3-
4900830_1
        Case 3:16-cv-00572-BAJ-RLB               Document 91-1          03/04/19 Page 4 of 11



entity from Servpro Industries, Inc., which is the Servpro franchisor and has completely different

ownership and management.19

II.     Summary of the Argument

        The undisputed facts show that D&A never employed Thomas. To recover unpaid

overtime compensation under the FLSA, the plaintiff must prove there is an employment

relationship with the defendant. And to bring a collective action under the FLSA, a putative

collective action representative must actually be a member of the class he seeks to represent.

Because D&A did not employ Thomas and was not a joint employer of Thomas with WRS,

Thomas has no individual claim under the FLSA for unpaid overtime against D&A. Due to his

lack of an employment relationship with D&A, Thomas cannot represent a class of D&A

employees. Thomas also cannot prove his claims for unpaid wages under the Louisiana Wage

Payment Statute, breach of contract, unjust enrichment, detrimental reliance, negligence, and a

recordkeeping violation under the FLSA. Therefore, because there is no genuine dispute as to any

material fact, D&A is entitled to summary judgment as to all of Thomas’s claims against D&A.

III.    Law and Argument

        A.      Summary Judgment Standard

        Summary judgment is appropriate when there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). “Conclusional

allegations and denials, speculation, improbable inferences, unsubstantiated assertions, and

legalistic argumentation do not adequately substitute for specific facts showing a genuine issue for

trial.” Oliver v. Scott, 276 F.3d 736, 744 (5th Cir. 2002) (citing Securities & Exch. Comm'n v.

Recile, 10 F.3d 1093, 1097 (5th Cir. 1993)).



19
        Exh. 3, Jeffries Declaration, ¶ 7; Exh. 2, Garrett Declaration, ¶¶ 7–8.

                                                    -4-
4900830_1
        Case 3:16-cv-00572-BAJ-RLB          Document 91-1      03/04/19 Page 5 of 11



        B.     D&A is not Thomas’s actual employer or joint employer.

        It is undisputed that Thomas was actually employed by WRS. He admits as much

throughout the Third Amended Complaint. (E.g., R. Doc. 51, ¶¶ 17, 19, 20). His allegation that

D&A is also his employer is belied by his allegations and the facts regarding D&A’s work in

connection with the LA Flood. To the extent that Thomas alleges that D&A is Thomas’s “joint

employer,” Thomas has likewise failed to allege any facts sufficient to prove an employer-

employee relationship with D&A. (R. Doc. 51, ¶¶ 15–17, 21).

        A plaintiff’s first requirement to establish a claim for overtime pay under the FLSA is

proof of an employer-employee relationship. See Tillman v. Louisiana Children's Med. Ctr.,

No. 16-14291, 2017 WL 1399619, at *2 (E.D. La. Apr. 19, 2017). The FLSA defines “employer”

as “any person acting directly or indirectly in the interest of an employer in relation to an

employee.” 29 U.S.C. § 203(d). And “[t]o prove that a party was an employer under FLSA, the

plaintiff must allege facts showing that the defendant had the requisite control over aspects of

her employment.” Tillman, 2017 WL 1399619, at *2 (dismissing an FLSA overtime claim

against one of two co-defendants where the plaintiff failed to allege that the defendant had “any

actual control over [p]laintiff.”).

        The Fifth Circuit uses the “economic reality” test to determine whether there is an

employer/employee relationship under the FLSA. Gray v. Powers, 673 F.3d 352, 354 (5th Cir.

2012). “To determine whether an individual or entity is an employer, the court considers whether

the alleged employer: ‘(1) possessed the power to hire and fire the employees, (2) supervised

and controlled employee work schedules or conditions of employment, (3) determined the rate

and method of payment, and (4) maintained employment records.’” Id. at 355 (quoting Williams

v. Henagan, 595 F.3d 610, 620 (5th Cir. 2010)); see also Martin v. Spring Break '83 Prods.,

L.L.C., 688 F.3d 247, 253 (5th Cir. 2012) (affirming trial court’s granting of summary judgment

                                               -5-
4900830_1
        Case 3:16-cv-00572-BAJ-RLB              Document 91-1         03/04/19 Page 6 of 11



on plaintiffs’ FLSA claims in favor of three individual defendants where “no reasonable jury

could have found them to be [plaintiffs]’ employers where none of the economic reality test

factors dictated that conclusion.”). Moreover, “[i]n cases where there may be more than one

employer, this court ‘must apply the economic realities test to each individual or entity alleged to

be an employer and each must satisfy the four part test.’” Gray, 673 F.3d at 355 (quoting Watson

v. Graves, 909 F.2d 1549, 1556 (5th Cir. 1990)). “While each element need not be present in every

case, finding employer status when none of the factors is present would make the test

meaningless.” Id. at 357.

        Here, Thomas cannot satisfy even one of the four elements of the economic realities test,

because D&A exercised no direct or indirect control over Thomas. WRS employed Thomas for a

brief period of time and assigned him to work for two of its customers, Service Master and Servpro

of Greater Boulder – neither of which are D&A.20 The pay stubs WRS issued to Thomas during

his employment with WRS evidence that WRS assigned Thomas as a laborer to ServiceMaster

and Service Pro of Boulder.21 D&A is a separate and distinct entity from ServiceMaster and

Service Pro of Boulder.22 Additionally, D&A, Service Pro of Boulder, and Service Pro Industries,

Inc. are all distinct, separately owned entities.23

        While Thomas alleges he worked for WRS on two job sites, the Baker Dialysis Center and

Amite High School (R. Doc. 51, ¶52), WRS supplied labor to D&A at one and only one job –

which was neither a dialysis center or a high school.24 Thomas did not work on the sole job for




20
        Exh. 1, Brooks Declaration, ¶ 4–6; Exh. 3, Jeffries Declaration, ¶¶ 4–7.
21
        Exh. 1, Brooks Declaration, ¶ 6.
22
        Exh. 3, Jeffries Declaration, ¶¶4–6.
23
        Exh. 3, Jeffries Declaration, ¶¶4–7.
24
        Exh. 1, Brooks Declaration, ¶¶7–8.

                                                   -6-
4900830_1
        Case 3:16-cv-00572-BAJ-RLB             Document 91-1      03/04/19 Page 7 of 11



which WRS supplied D&A with labor in connection with the LA Flood.25 D&A provided no

supervision and did not otherwise control Thomas’s work at the Baker Dialysis Center or Amite

High School.26 Further, D&A maintained no employment records related to the jobs Thomas

worked, and D&A’s records reflect that it never employed anyone named De’Marcus Thomas.27

        D&A’s total lack of relationship with Thomas precludes him from satisfying the economic

realities test required to render D&A liable under the FLSA as an actual employer or joint employer

for allegedly unpaid overtime.

        C.      Thomas is not a member of the putative class he seeks to represent, because
                D&A was never his employer.

        In addition to his individual overtime claim, Thomas has asserted a collective action against

D&A in which he seeks to represent a putative class of D&A employees. (R. Doc. 51, ¶¶ 74–82).

The FLSA permits an individual employee “to bring a collective action against their employer to

recover unpaid overtime . . . on their own behalf and on behalf of other ‘similarly situated’

employees.” Cook v. Flight Servs. & Sys. Inc., No. 16-15759, 2017 WL 1407808, at *3 (E.D. La.

Apr. 20, 2017) (citing 29 U.S.C. § 216(b)); Creech v. Holiday CVS, LLC, No. 11-46, 2012 WL

4483384, at *1 (M.D. La. Sept. 28, 2012). To bring an FLSA collective action, the putative class

plaintiff must himself be a member of the class he seeks to represent. E.g., Lopez v. Tri-State

Drywall, Inc., 861 F. Supp. 2d 533, 536 (E.D. Pa. 2012) (“[Plaintiff] fails to state a cognizable

claim under the FLSA. Accordingly, he cannot bring a collective action on behalf of his co-workers

under the FLSA, even assuming those co-workers state cognizable claims under the Act, . . . .”).




25
        Exh. 1, Brooks Declaration, ¶ 8.
26
        Exh. 2, Garrett Declaration, ¶ 4.
27
        Exh. 2, Garrett Declaration, ¶¶3, 6.

                                                 -7-
4900830_1
        Case 3:16-cv-00572-BAJ-RLB            Document 91-1        03/04/19 Page 8 of 11



And a court need not analyze whether a plaintiff and the employees he seeks to represent are

similarly situated, where the plaintiff’s individual claim fails. See id.

        Because Thomas was never employed by D&A, he has no individual FLSA claim against

D&A. And to the extent that Thomas seeks to represent D&A employees in his collective action

claims in this lawsuit, Thomas is not a member of the very group of individuals he seeks to

represent. Thomas cannot bring an FLSA collective action on behalf of a putative class of D&A

employees, where he himself was never employed by D&A. Thomas, therefore, is not a proper

class representative of a putative FLSA collective against D&A. D&A is accordingly entitled to

judgment as a matter of law dismissing Thomas’s FLSA collective action claims.

        D.     All of Thomas’s other claims should also be dismissed as a matter of law.

        Like his FLSA wage claims, Thomas’s other claims against D&A fail as a matter of law:

       Thomas’s claim under the Louisiana Wage Payment Statute (the “LWPS”), La. Rev. Stat.

§ 23:631, (R. Doc. 51, ¶¶114–20) fails for the same reason as his claims under the FLSA, because

to be liable for unpaid wages under the LWPS, there must be an employment relationship. Tillman,

2017 WL 1399619, at *3. To determine an employment relationship under the LWPS, courts look

to whether the alleged employer has the right to supervise or control the employee. Id. (dismissing

employee’s claim under the LWPS where defendant did not have the right to supervise or control

employee). Here, as set forth above, Thomas cannot prove any relationship with D&A. Therefore,

D&A, is entitled to summary judgment as to Thomas’s claim under the LWPS.

              D&A is entitled to summary judgment as to Thomas’s claim for breach of contract

(R. Doc. 51, ¶¶122–26) because there was no contract between D&A and Thomas. Riley v. Union

Par. Sch. Bd., No. 08-0319, 2010 WL 3245136, at *4 (W.D. La. Aug. 16, 2010) (finding that

“because there was no employment contract, [plaintiff]’s claim for breach of contract . . . fails.”).



                                                 -8-
4900830_1
        Case 3:16-cv-00572-BAJ-RLB          Document 91-1       03/04/19 Page 9 of 11



              D&A is also entitled to summary judgment as to Thomas’s claim for detrimental

reliance (R. Doc. 51, ¶¶128–31) because there was no relationship between Thomas and D&A.

“To make out a claim for detrimental reliance the plaintiff must establish that (1) the defendant

made a representation by conduct or word; (2) the plaintiff reasonably relied on the defendant's

representation; and (3) the plaintiff changed its position to its detriment in reliance on the

representation.” Active Mortg., LLC v. Trans Union, LLC, No. 09-986, 2010 WL 4627730, at *4

(M.D. La. Nov. 4, 2010) (citing Suire v. Lafayette City–Parish Consol. Gov't, 907 So.2d 37, 59

(La. 2005)) (finding no issue of material fact as to plaintiff’s detrimental reliance claim where

plaintiff failed to show that defendant “made any concrete representations either through words or

conduct.”). Here, D&A has no relationship with Thomas and has made no representation to him

on which he could reasonably rely.

              Thomas’s claim for unjust enrichment under La. Civ. Code art. 2298 (R. Doc. 51,

¶¶133–40) also fails as a matter of law, because Thomas cannot show that D&A was enriched by

his labor. Louisiana Workers' Comp. Corp. v. The Hartford, 616 F. Supp. 2d 608, 610 (M.D. La.

2008). The undisputed material facts establish that Thomas never worked for D&A.

              Thomas’s fraud claim against D&A (R. Doc. 51, ¶¶141–46) also fails as a matter

of law, because D&A made no representation to Thomas, as there was no employment relationship

or other relationship between them. See, e.g., Jones v. Honeywell Int. Inc., 295 F. Supp. 2d 652,

672–73 (M.D. La. 2003) (granting summary judgment as to employee’s fraud claim under La.

Civil Code art. 1953).

              Thomas cannot prove his claim against D&A for negligence (R. Doc. 51, ¶¶150–

58) because he cannot establish that D&A had any duty to Thomas through an employment

relationship or otherwise. E.g., Johnson v. Transwood, Inc., No. 14-102, 2015 WL 5634584, at

*2–3 (M.D. La. Sept. 24, 2015) (granting defendant’s summary judgment as to plaintiff’s
                                               -9-
4900830_1
       Case 3:16-cv-00572-BAJ-RLB           Document 91-1       03/04/19 Page 10 of 11



negligence claim where the plaintiff failed to prove that the defendant owed him a duty), aff'd sub

nom. Butler v. Axiall, L.L.C., 671 F. App'x 303 (5th Cir. 2016). Because Thomas cannot prove

D&A owed him a duty, Thomas’s negligence claim fails as a matter of law.

                Finally, Thomas has no claim for a recordkeeping violation and cannot maintain a

collective action under 29 U.S.C. § 215(a)(5) of the FLSA (R. Doc. 51, ¶¶ 75, 110, 152–58),

because there is no private right of action for a recordkeeping violation under the FLSA. Lackey

v. SDT Waste and Debris Services, LLC, No. 11-1087, 2014 WL 2861819, at *3 (E.D. La. June

24, 2014) (dismissing employees’s recordkeeping claim and noting that “every court to consider

the issue has held that private parties lack standing to enforce the FLSA's record-keeping

provisions.”).

IV.     Conclusion

        The undisputed material facts show that D&A had no actual or joint employment

relationship with Thomas. Therefore, the Court should enter summary judgment dismissing all

claims against D&A with prejudice for the reasons explained above.

                                              Respectfully submitted,

                                              /s/ A’Dair R. Flynt
                                              Thomas J. McGoey II, T.A. (Bar #18330)
                                              A’Dair R. Flynt (Bar #37120)
                                              LISKOW & LEWIS
                                              701 Poydras Street, Suite 5000
                                              New Orleans, Louisiana 70139-5099
                                              Tel: (504) 581-7979
                                              Fax: (504) 556-4108
                                              tjmcgoey@liskow.com
                                              aflynt@liskow.com

                                              Attorneys for D&A Enterprises, Inc.




                                               -10-
4900830_1
       Case 3:16-cv-00572-BAJ-RLB           Document 91-1         03/04/19 Page 11 of 11



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing pleading has been served upon all

counsel of record by placing same in the United States mail, properly addressed and postage

prepaid, and/or through the Court’s electronic filing system, on this 4th day of March, 2019.


                                             /s/A’Dair R. Flynt




                                               -11-
4900830_1
